No. 87-556
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1988


GYPSY-HIGHVIEW GATHERING SYSTEM,
INC., a Montana corporation,
                Defendant and Appellant,


THE MONTANA DEPARTMENT OF STATE LANDS,
                Plaintiff and Respondent.




APPEAL FROM:    District Court of the Ninth Judicial District,
                In and for the County of Teton,
                The Honorable John M. McCarvel, Judge presiding.
COUNSEL OF RECORD:

       For Appellant:
                Selden S. Frisbee, Cut Bank Montana

       For Respondent :
                Tommy H. Butler, Helena, Montana



                                  Submitted on Briefs:   March 3, 1988
                                    Decided:   April 6, 1988




                                  Clerk
Justice John Conway Harrison delivered the Opinion of the
Court.

        Gypsy-Highview Gathering     System,  Inc.   (hereafter
 Gypsy-Highview) appeals the granting of summary judgment to
'the Department of State Lands (hereafter department), which
 forces Gypsy-Highview to relinquish State of Montana oil and
 gas lease number 17,092-75 located in Teton County, Montana.
 Gypsy-Highview claims the summary judgment of the Ninth
 Judicial District Court is void since it contains no findings
 of fact or conclusions of law and also claims only the Board
 of Land Commissioners, not the department, can cancel the
 lease. We affirm.
        Gypsy-Highview was the assignee of an oil and gas lease
on school trust land in Teton County entered into December 2,
 1975. The term of the lease was for ten years and as long
 after that as the lease produced commercial quantities of oil
 and gas. Commercial quantities were never produced from the
 lease, although some 100 gallons were produced while testing
 a well during the primary term of the lease. Gypsy-Highview
has never paid any royalties on the lease. The department
notified Gypsy-Highview on November 18, 1986 that its lease
was terminated and that it had ten days under A.R.M. 26.3.214
to request a hearing on the termination. No such request was
made until December 4, 1986, which the department denied as
not being timely.
        The department sued on February 17, 1987 seeking a
recordable instrument from Gypsy-Highview surrendering the
 lease.    The department requested a summary judgment under
Rule 56(c), M.R.Civ.P., while Gypsy-Highview moved to dismiss
under Rule 12 (b), M.R.Civ.P.        The District Court heard
 arguments on October 16, 1987 and granted summary judgment to
 the   department on     October   21.     The court ordered
Gypsy-Highview   to   furnish   a   recordable   instrument
surrendering the lease and to inform the department of its
selection of an appraiser   in connection with the appraisal
of the pipe and equipment.
      Gypsy-Highview argues first that the court's summary
judgment is improper since it provides no findings of fact or
conclusions of law.      Rule 52 (a), M.R.Civ.P.,  however,
specifically states that findings and conclusions are
unnecessary in Rule 56 motions as long as the court's order
". .
   . specif [ies] the grounds therefor with sufficient
particularity as to apprise . .    .the appellate court of
[its] rationale ...   " Recent decisions echo the principle
that findings and conclusions are not required for Rule 56(c)
summary judgment. See, Simmons v. Jenkins (Mont. 1988),
P. 2d     , 45 St.Rep. 328, 334; Lewis v. Department of
Revenue (1984), 207 Mont. 361, 375, 675 P.2d 107, 114; Downs
v. Smyk (1979), 185 Mont, 16, 19, 604 P.2d 307, 309.
      As mentioned above, the absence of genuine questions of
material fact and the determination of whether      the moving
party is entitled to judgment is the appropriate   standard of
review.   Sevalstad v. Glaus (Mont. 1987), 737 P.2d 1147,
1148, 44 St.Rep. 930, 932. The department meets    that burden
by showing that the lease had never produced         commercial
quantities of oil and gas, that Gypsy-Highview personnel
could point to no more than 100 gallons of production from
the lease, and that the lease agreement provides that it
shall end after ten years if no commercial quantities were
being produced.   The lease terms speak for themselves and
under them no question of fact is presented and the
department is entitled to a surrender of the lease.
      Gypsy-Highview's other argument is that its lease was
not cancelled properly     since the department notified
Gypsy-Highview of the cancellation.    Gypsy-Highview claims
that the terms of the lease provide only the Board of Land
Commissioners with the authority to terminate the lease.
Paragraph 19 of the lease reads:
           It is understood and agreed that the
           lessor [State of Montana] hereby reserves
           the right to declare this lease forfeited
           and to cancel the same through the State
           Board of Land Commissioners upon failure
           of the lessee to fully discharge all the
           obligations   provided    herein,   after
           written notice from said Board     ...
      Section 77-1-301, MCA, however, empowers the department
to lease and manage state lands as directed by the Board of
Land Commissioners. The Board has delegated such duties to
the Commissioner of State Lands and the department, subject
only to review by the Board.       In this case, the Board
reviewed the matter but never overrode the department's
action.
      In Jeppeson v. Department of State Lands (1983), 205
Mont. 282, 667 P.2d 428, this Court upheld summary judgment
for the department when it, not the Board of Land
Commissioners, gave notice to the lessee of grazing land that
his lease had expired due to his failure to make timely rent
payments.   Summary judgment was held to be proper since the
lease was cancelled by operation of law when the rent was
unpaid, not by the actions of the department. Jeppeson, 667
P.2d at 430.     The same is true in this case--the lease
expired because of Gypsy-Highview's failure to produce
commercial quantities of oil and gas during the primary term,
not because of the department's actions.     Since the lands
granted to the state by the federal government for the
support of public schools constitute a trust, the department
has a fiduciary duty to manage them for the state's utmost
advantage.   Jeppeson, 667 P.2d at 431.    The uncontroverted
evidence shows that the department in this case cancelled a
lease because of lack of production of oil and gas.   It does
not appear that the court erred by granting summary judgment.
      Affirmed   .



We concur:




Justices              /    "